Exhibit 10.3



ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated January 21, 2009 (the “Assignment
and Assumption Agreement”) by and among COMMERCE PLANET, INC., a Utah
corporation (the "Parent"), LEGACY MEDIA LLC, a California limited liability
company and wholly-owned subsidiary of the Parent (“Legacy”), CONSUMER LOYALTY
GROUP, LLC, a California limited liability company and wholly-owned subsidiary
of the Parent (“CLG” and collectively with Legacy, the “Sellers”), SUPERFLY
ADVERTISING, INC., a Delaware corporation f/k/a Morlex, Inc. (the “Superfly
Parent”), and SUPERFLY ADVERTISING, INC., an Indiana corporation, and a
wholly-owned subsidiary of Superfly Parent (the “Purchaser”). Capitalized terms
not defined herein shall have such meanings as set forth in the Amended and
Restated Asset Purchase Agreement.

W I T N E S S E T H:

WHEREAS, on September 16, 2008, the parties entered into an asset purchase
agreement, as amended and restated on December 16, 2008 (the “Amended and
Restated Asset Purchase Agreement”), pursuant to which the Sellers proposed to
sell to the Purchaser, and the Purchaser proposed to purchase from the Sellers,
certain assets used or held for use by the Sellers in the conduct of the
Business as a going concern, and the Purchaser proposed to assume certain of the
liabilities and obligations of the Sellers (the “Acquisition”);

WHEREAS, the Sellers are parties to the Assumed Contracts relating to the
Business, and such Assumed Contracts are legal, valid, binding and enforceable
in accordance with their respective terms with respect to the Sellers and with
respect to each other party to such Assumed Contracts;

WHEREAS, the Sellers have all Permits required or desirable in connection with
the conduct of the Business, and all such Permits are in full force and effect;
and

WHEREAS, the Sellers desire to assign all Assumed Contracts, Assumed
Liabilities, and Permits in connection with the Business to the Purchaser, and
the Purchaser desires to assume and accept the assignment of all Assumed
Contracts, Assumed Liabilities, and Permits.

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

SECTION 1. ASSIGNMENT.

The Sellers hereby assign to the Purchaser, its successors and assigns, all of
their rights, title and interest, and delegates all of their obligations and
liabilities, to the Assumed Contracts, Assumed Liabilities, and Permits.

SECTION 2. ASSUMPTION.

(a)       The Purchaser hereby assumes all covenants, agreements and other
obligations to be performed or observed by the Sellers and/or the Parent under
the Assumed Contracts, Assumed Liabilities, and Permits.  

(b)       The Purchaser hereby agrees that it will perform all of the covenants
and obligations of the Sellers and/or the Parent under the Assumed Contracts,
Assumed Liabilities, and Permits.



A-1

--------------------------------------------------------------------------------



SECTION 3. CONSENT AND RELEASE.

The Sellers, the Parent, Superfly Parent and the Purchaser hereby (a) consent to
the assignment by the Sellers to the Purchaser of the Assumed Contracts, Assumed
Liabilities, and Permits, and (b) consent to the assumption by the Purchaser of
the Sellers’ obligations under the Assumed Contracts, Assumed Liabilities, and
Permits as contemplated by this Assignment and Assumption Agreement.

SECTION 4. NO DEFAULTS.

(a)       The Sellers and the Parent hereby represent to the Purchaser that as
of the date of this Assignment and Assumption Agreement there exists no event of
default under the Assumed Contracts, Assumed Liabilities, and Permits and no
event exists which, with the giving of notice or passage of time or both, would
become an event of default under the Assumed Contracts, Assumed Liabilities, and
Permits.

SECTION 5. MISCELLANEOUS.

(a)       This Assignment and Assumption Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

(b)       This Assignment and Assumption Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

(c)       This Assignment and Assumption Agreement shall be governed by and
construed in accordance with the law of the State of New York.

[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be duly executed as the date first above written.

  COMMERCE PLANET, INC.    

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

    LEGACY MEDIA, LLC     By: Commerce Planet, Inc., as parent corporation    

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

    CONSUMER LOYALTY GROUP, LLC   By: Commerce Planet, Inc., as parent
corporation    

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

    SUPERFLY ADVERTISING, INC., A DELAWARE CORPORATION    

By:

/s/ Richard J. Berman

Name:

Richard J. Berman

Title:

Chairman of the Board

    SUPERFLY ADVERTISING, INC., AN INDIANA CORPORATION    

By:

/s/ Richard J. Berman

Name:

Richard J. Berman

Title:

Chief Executive Officer





